DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on the date: June 21, 2022.
Claims 1-2, 4-10 and 12-20 are currently pending.  Claims 1, 4, 9, 12 and 19-20 have been amended.  Claims 3 and 11 have been canceled.  No claims are new.

Response to Arguments
Claim Rejections Under 35 USC §112
Applicant’s arguments, see REMARKS page 7, with respect to the rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Claim Rejections Under 35 USC §102 and 103
Applicant’s arguments, see REMARKS pages 7-12, with respect to the rejection of independent claims 1, 9 and 19 have been fully considered and are persuasive.  The rejection of claims 1, 9 and 19 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS pages 7-12) have been fully considered and are persuasive.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“a voltage-limiter device comprising a gas discharge tube (GDT) in a circuit between the first connector and the second connector, the GDT configured to form a conductive path between the first connector and the second connector in parallel with a load on the electric meter, wherein the GDT of the voltage-limiter device is further configured to clamp a voltage between the first load-side terminal and the second load-side terminal of the electric meter at a trigger voltage to prevent a voltage greater than the trigger voltage from reaching the electric meter when a service-disconnect switch of the electric meter is in an open state and an external voltage greater than the trigger voltage is applied to a load side of the electric meter, and wherein the GDT of the voltage-limiter device provides the conductive path in parallel with the load on the electric meter when the voltage between first connector and the second connector reaches the trigger voltage,” when used in combination with all other limitations of claim 1.
	Claims 2 and 4-8 are allowed for depending on claim 1.
Regarding independent claim 9, the prior arts of record taken alone or in combination fail to teach or suggest:
“a voltage-limiter device comprising a gas discharge tube (GDT) in a circuit between the first connector and the second connector, the GDT configured to form a conductive path between the first connector and the second connector in parallel with the customer premises associated with the electric meter, wherein the GDT of the voltage-limiter device is further configured to clamp a voltage between the first load-side terminal and the second load-side terminal of the electric meter at a trigger voltage to prevent a voltage greater than the trigger voltage from reaching the electric meter when an external voltage greater than the trigger voltage is applied to the load side of the electric meter, and wherein the GDT of the voltage-limiter device provides the conductive path in parallel with the customer premises associated with the electric meter when the voltage between first connector and the second connector reaches the trigger voltage,” when used in combination with all other limitations of claim 9.
	Claims 10 and 12-18 are allowed for depending on claim 9.
Regarding independent claim 19, the prior arts of record taken alone or in combination fail to teach or suggest:
“clamping, by a gas discharge tube (GDT) of a voltage-limiter device of a protection system connected by a first connector to a first load-side terminal of the electric meter and by a second connector to a second load-side terminal of the electric meter, a voltage between the first load-side terminal and the second load-side terminal at a trigger voltage to prevent a voltage greater than the trigger voltage from reaching the electric meter when an external voltage greater than the trigger voltage is applied to a load side of the electric meter; and providing, by the GDT of the voltage-limiter device of the protection system, a conductive path between the first load-side terminal and the second load-side terminal and in parallel with a customer premises associated with the electric meter when a voltage between the first connector and the second connector reaches the trigger voltage,” when used in combination with all other limitations of claim 19.
	Claim 20 is allowed for depending on claim 19.

The closest references are found based on the updated search:
a)  Slater et al. discloses “Excessive surge protection method and apparatus” (see 2002/0080545)
b)  Wang discloses “Electronic part with a warning or a hiding effect” (see 2012/0055393)
c)  Gibbons discloses “High voltage protection module” (see 2014/0167905)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-2, 4-10 and 12-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867